DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation “the upper and lower strap sections” in the second and third lines of the claim. It is unclear whether this refers to sections of the harness comprising the upper and lower straps, or sections of the upper and lower straps themselves, or something else entirely. Please amend for clarity.

Claim 3 recites the limitation "the person" in the last line of the claim. This is unclear because “a person” was introduced in the first line of claim 1, and another “a person” was introduced in the third line of claim 1. It is unclear which “a person” “the person” is referring to. Please amend for clarity.

Claim 4 recites the limitation "the person" in the second to last line of the claim. This is unclear because “a person” was introduced in the first line of claim 1, and another “a person” was introduced in the third line of claim 1. It is unclear which “a person” “the person” is referring to. Please amend for clarity.

Claim 5 recites the limitation "the first lateral strap" in the third line of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 5 recites the limitation "the second lateral strap" in the third line of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation "the person" in the second to last line of the claim. This is unclear because “a person” was introduced in the first line of claim 1, and another “a person” was introduced in the third line of claim 1. It is unclear which “a person” “the person” is referring to. Please amend for clarity.

Claim 7 recites the limitation “the upper and lower strap sections” in the 18th line of the claim. It is unclear whether this refers to sections of the harness comprising the upper and lower straps, or sections of the upper and lower straps themselves, or something else entirely. Please amend for clarity.

Claim 7 recites the limitation "the person" in the 28th line of the claim. This is unclear because “a person” was introduced in the first line of claim 1, and another “a person” was introduced in the third line of claim 7. It is unclear which “a person” “the person” is referring to. Please amend for clarity.

Claim 7 recites the limitation "the person" in the 32nd line of the claim. This is unclear because “a person” was introduced in the first line of claim 1, and another “a person” was introduced in the third line of claim 7. It is unclear which “a person” “the person” is referring to. Please amend for clarity.

Claim 7 recites the limitation "the first lateral strap" in the third from the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation "the second lateral strap" in the second from the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Perner (10016633) in view of Himmelrich (4103758).  
Regarding claim 1.
Perner discloses a saddle, configured to receive the buttocks of a person, as best seen in Figure 1, the saddle having an upper strap and a lower strap, 
    PNG
    media_image1.png
    543
    826
    media_image1.png
    Greyscale
 
the saddle having a front side, a back side, a first lateral edge 112 (See fig 2), and a second lateral edge 113 (See fig 2), the first and second lateral edges forming bridge loops on opposite sides of the saddle, the bridge loops being configured to engage a bridge line such that the bridge line can be secured to a tree; and 
a pair of lineman's loops 134, 134b, being attached to the saddle and being configured to engage a lineman's rope 145, each of the lineman's loops being positioned adjacent to one of the first and second lateral edges, the lineman's loops including an upper portion being attached to the upper strap and a lower portion being attached to the lower strap, as best seen in Figure 4, the lineman's loops being formed of lateral portions of the continuous loop extending between the upper and lower portions, but fails to disclose the lineman’s loop being comprised of a continuous loop of webbing.  
Himmelrich teaches the utility of a harness assembly having a lineman’s loop being integrally coupled together wherein the lineman’s loop are comprised of a continuous loop of webbing, as recited in column 2, lines 53-60.  The use of a continuous loop of webbing is used to allow for a user to position the harness to a desired fit in a particular position.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the lineman’s loop of Perner with the lineman’s loop of Himmelrich so as to allow for a user to position the harness to a desired fit in a particular position. 

Regarding claim 3.
Perner discloses a belt strap 117, being attached to the saddle adjacent to the upper strap, the belt strap including a first free portion extending away from the first lateral edge and a second free portion extending 9away from the second lateral edge, a coupler 118, releasably coupling together the first and second free portions to form a waist belt configured to extend around a waist of the person, as best seen in Figure 2.  

Regarding clam 5.
Perner discloses a panel 126, comprising a flexible material being attached to the upper and lower straps and extending from ends of the first lateral strap to ends of the second lateral strap (best seen in Figure 2) wherein the bridge loops extend from opposite ends of the panel (bridge loops 112 and 113 extend outward away from opposite ends of panel 126 when harness is laid flat as seen in fig 2).  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Perner (10016633) in view of Himmelrich (4103758) in view of Green (7063185). 

Regarding claim 2.
Perner in view of Himmelrich as advanced above discloses wherein the upper and lower strap sections of the each have an upper edge and a lower edge, but fails to disclose a plurality of vertical attachment points attaching the continuous loop to the saddle. Green teaches the utility of a harness assembly having a plurality vertical attachment points 
    PNG
    media_image2.png
    1225
    991
    media_image2.png
    Greyscale
attaching the continuous loop 20, to the saddle and extending from each lower edge to a corresponding upper edge, the vertical attachment points being spaced from each other such that receivers 50, 51, are formed between the attachment points, the receivers extending between the continuous loop and the saddle.  The use of a harness having vertical attachment points and receivers are used to hold various items such as flashlights, pocket knives and other items having attachment clips.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the harness of Perner in view of Himmelrich with vertical attachment points and receivers as taught by Green so as to hold various items such as flashlights, pocket knives and other items having attachment clips.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Perner (10016633) in view of Himmelrich (4103758) in view of Botti (9168401).  

Regarding claim 4.
Perner in view of Himmelrich as advanced above fails to disclose the harness having a pair of leg straps.  Botti teaches the utility of a harness assembly having a pair of leg straps 20, each having an attached end 23, being attached to the saddle and a free end 28, extending downwardly away from the saddle, each of the leg straps being configured to be extended around a different one of a pair of legs of the person, each of the leg straps including a securing member to releasably secure the leg straps in a closed loop. The use of a harness having a leg straps is used in the art to provide the legs of the user with additional support, control and balance so the user is more likely to remain in an upright position while being suspended.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the harness assembly of Perner in view of Himmelrich with a pair of leg straps as taught by Botti so as to provide the legs of the user with additional support, control and balance so the user is more likely to remain in an upright position while being suspended.  

Regarding claim 6.
 Botti discloses a pair of leg straps 20, each having an attached end 23, being attached to the saddle and a free end 28, extending downwardly away from the saddle, each of the leg straps being configured to be extended around a different one of a pair of legs of the person, each of the leg straps including a securing member to releasably secure the leg straps in a closed loop, as best seen in Figure 2.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Perner (10016633) in view of Himmelrich (4103758) in view of Green (7063185) in view of Botti (9168401).  

Regarding claim 7.
Perner discloses a saddle, as best seen in the marked-up figure above, configured to receive the buttocks of a person, the saddle having an upper strap and a lower strap, the saddle having a front side, a back side, a first lateral edge and a second lateral edge, the first and second lateral edges forming bridge loops 112, 113 on opposite sides of the saddle, the bridge loops being configured to engage a bridge line such that the bridge line can be secured to a tree; 
a pair of lineman's loops 134a, 134b, being attached to the saddle and being configured to engage a lineman's rope 145, each of the lineman's loops being positioned adjacent to one of the first and second lateral edges, 
a belt strap 117, being attached to the saddle adjacent to the upper strap, the belt strap including a first free portion extending away from the first lateral edge and a second free portion extending away from the second lateral edge, a coupler 118, releasably coupling together the first and second free portions to form a waist belt configured to extend around a waist of the person, as best seen in Figure 2; 
a panel 126, comprising a flexible material being attached to the upper and lower straps and extending from ends of the first lateral strap to ends of the second lateral strap wherein the bridge loops extend from opposite ends of the panel, as best seen in Figure 2, but fails to disclose the lineman's loops 10being comprised of a continuous loop of webbing, a plurality vertical attachments points, and a pair of leg straps.
Himmelrich teaches the utility of the lineman's loops 10being integrally coupled together wherein the lineman’s loops are comprised of a continuous loop of webbing, as recited in column 2, lines 53-60, the continuous loop including an upper portion being attached to the upper strap and a lower portion being attached to the lower strap, the lineman's loops being formed of lateral portions of the continuous loop extending between the upper and lower portions. The use of a continuous loop of webbing is used allow for a user to position the harness to a desired fit in a particular position.  
Green teaches the utility of the upper and lower strap sections each having an upper edge and a lower edge, a plurality vertical attachment points attaching the continuous loop 20, to the saddle and extending from each lower edge to a corresponding upper edge, the vertical attachment points being spaced from each other such that receivers 50, 51, are formed between the attachment points, the receivers extending between the continuous loop and the saddle. The use of a harness having vertical attachment points and receivers are used to hold various items such as flashlights, pocket knives and other items having attachment clips.   
Botti teaches the utility of a pair of leg straps 20, each having an attached end 23, being attached to the saddle and a free end 28, extending downwardly away from the saddle, each of the leg straps being configured to be extended around a different one of a pair of legs of the person, each of the leg straps including a securing member to releasably secure the leg straps in a closed loop.  The use of a harness having a leg straps is used in the art to provide the legs of the user with additional support, control and balance so the user is more likely to remain in an upright position while being suspended. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the lineman’s loop of Perner with the lineman’s loop comprising a continuous loop of webbing as taught by Himmelrich so as to allow for a user to position the harness to a desired fit in a particular position and to provide the harness assembly with vertical attachment points as taught by Green so as to hold various items such as flashlights, pockets knives and other items having attachment clips and with a pair of leg straps as taught by Botti so as to provide the legs of the user with additional support, control and balance so the user is more likely to remain in an upright position while being suspended. 

Response to Arguments
Applicant's arguments filed 10/15/2021 have been fully considered but they are not persuasive. 
Applicant argues “the combination of bridge loops and lineman loops as claimed is not disclosed, taught, suggested or contemplated in the collective teaching of the cited references.” This is not convincing, as the features are disclosed as noted above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W HANES JR whose telephone number is (571)272-8840. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.W.H./Examiner, Art Unit 3634                                                                                                                                                                                                        
/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634